DETAILED ACTION
This Notice of Allowability is in response to amendment filed on 02/09/2021. In this amendment, claims 1, 4-5, 13 and 18 have been amended. Claims 1-20 are pending of which claims 1, 5 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of, and claims priority to, U.S. Patent Application No. 14/788,131, filed June 30, 2015.

Response to Arguments
Claims objections and rejections under 35 U.S.C. 103 have been withdrawn in view of amended claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael J. Swope (Reg. No. 38,041) on 04/27/2021.
The application has been amended as follows:
Please amending claims as the following:
In claim 1 line 14, after “the identified service function is” insert --identified--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Plummer et al. (US 2015/0319046), Rangaraman et al. (US 2015/0124827) and Jeon et al. (US 20160156682).
Plummer et al. teaches a method for controlling attributes and/or settings related to operation of devices via a wireless network. An access device can determine a status of a configurable attribute/setting related to operation of a device (e.g., a home automation network device that can control a home appliance) connected to the network.
Rangaraman et al. teaches methods for performing service tag switching. A device intermediary to a client and a server receives a packet including a virtual network device identifier tag that identifies a list of functions to be performed on the packet. The device tags the packet with a first service tag identifying a first functional entity of the device to which to route the packet. The device routes the packet to the first functional entity configured to perform a first function.

Plummer et al., Rangaraman et al. and Jeon et al., either taken by itself or in any combination, fail to disclose or suggest limitation “receiving by the service a state request to update data identifying a state for a device in the plurality of devices, the state request comprising the identifier; updating by the service for the device in the plurality of devices data identifying the state; receiving by the service a device request separate from the state request from the device in the plurality of devices, the device request comprising data identifying the device from which the device request was received; and generating by the service a service request to perform an identified service function for the device request, wherein the identified service function is identified based on the data identifying the device” in combination with other limitations as recited by independent claim 1. 
Plummer et al., Rangaraman et al. and Jeon et al., either taken by itself or in any combination, fail to disclose or suggest limitation “in response to a first request corresponding to one of the plurality of devices, updating data identifying a state for the one of the plurality of devices; receiving a second request from the one of the plurality of devices, the second request corresponding to the one of the plurality of devices; determining a requested service function corresponding to the second request, the requested service function being determined based at least in part on received 
Plummer et al., Rangaraman et al. and Jeon et al., either taken by itself or in any combination, fail to disclose or suggest limitation “identifying for the device request and using the device identifier, a service function corresponding to the request; generating for the identified service function a service request to perform the identified service function on a service system” and “receiving a state request to update data identifying a state for the device in the plurality of devices; and updating for the device in the plurality of devices, data identifying the state” in combination with other limitations as recited by independent claim 14. 
Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A Service Coverage Manager (SCM) may receive or retrieve a report of a service node's coverage and generate a global picture of the service coverage for a service. The SCM may dynamically adjust the service node coverage to accommodate client service requests and provide new service coverage to appropriate clients.
US 2017/0244842 A1; Method, System And Apparatus For Managing Communication Sessions Using Joint Storage
One of a policy server and a charging server, connected to each other via a core mobile network, stores a database containing both charging data and policy data. The other of the policy server and the charging server, rather than maintaining a distinct database, routes read and write operations to the server storing the database.
US 20150142968 A1; Service Discovery
Service discovery and other operations related to enabling devices to announce, discover or otherwise control their services and/or the services offered or available from other devices is contemplated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492